 1
                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   MICHAEL RICHARD           )               No. 2:20-cv-02657-JVS (JDE)
                               )
12   HATHAWAY,                 )
                 Petitioner,   )               ORDER DENYING “REQUEST
13                             )
                               )               FOR FINAL DISPOSITION OF
                 v.
14                             )               WARRANTS, DETAINERS,
     UNITED STATES OF AMERICA, )               INFORMATION UNDER THE
15                             )
                 Respondent.   )               TITLE 18 U.S.C. §§ 3161” AND
                               )               DISMISSING ACTION
16                             )
                               )
17
18                                           I.

19                                 INTRODUCTION
20         On March 20, 2020, Michael Richard Hathaway (“Petitioner”), a federal
21   inmate at the federal Metropolitan Detention Center in Los Angeles,
22   California, instituted a proceeding in this Court by filing a document titled
23   “Request for Final Disposition of Warrants, Detainers, Information under the
24   Title 18 U.S.C. §§ 3161” (Dkt. 1, “Request”), asking this Court to enter “a
25   final Disposition” in “Case. No. LAX8AR2370901,” apparently a California
26   state prosecution (the “State Prosecution”). Request at 1.
27         Petitioner asserts he “elects to [w]aive his rights” in the State Prosecution
28   and asks that “any sentence(s), disposition, or orders entered in absentia should
 1   be resolved with concurrent and conterminous sentence(s) concurrently being
 2   served, with credit for all time since the warrant or detainer was placed.”
 3   Request at 2. He contends that the outstanding charges in the State Prosecution
 4   are “affecting the terms and conditions of his confinement, which produce
 5   uncertainties which obstruct programs of [his] treatment, rehabilitation, and/or
 6   classification purposes.” Id. at 1. Petitioner bases his Request on 18 U.S.C. §
 7   3161, Smith v. Hooey, 393 U.S. 374 (1969), Gannon v. Scarpelli, 411 U.S. 778
 8   (1978), and Morrissey v. Brewer, 408 U.S. 471 (1972) and contends “the United
 9   States has a Constitutional duty to make a diligent, good faith effort to bring a
10   prisoner serving a term in another state to trial. Id. at 1-2.
11         Petitioner attaches: (1) a “California Penal Code Section 1381.5
12   Demand for Speedy Resolution of Pending Charges by Federal Inmate,”
13   referencing the State Prosecution, requesting a “speedy resolution” of
14   “Removal or Warrant/Detainer” stemming from charges in Los Angeles
15   County; (2) an “IAD Place of Imprisonment” form directed to “Prosecuting
16   Office” of “Superior Court” for Los Angeles County referencing the Interstate
17   Agreement on Detainers; and (3) a “Detainer Action Letter” from the Federal
18   Bureau of Prisons (“BOP”) directed to the Santa Monica Police Department
19   referencing the State Prosecution, noting the receipt of a “misdemeanor bench
20   warrant” and detainer filed against Petitioner, and noting his tentative release
21   date from BOP custody as April 12, 2020. Request at 4-6.
22         As explained below, as this Court lacks jurisdiction and cannot provide
23   the relief Petitioner seeks, the Request is denied, and this matter is dismissed.
24                                            II.
25                                     DISCUSSION
26         “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that
27   power authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S.
28   251, 256 (2013) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511

                                               2
 1   U.S. 375, 377 (1994)). A district court’s “power to issue any form of relief—
 2   extraordinary or otherwise—is contingent on that court's subject-matter
 3   jurisdiction over the case or controversy.” United States v. Denedo, 556 U.S.
 4   904, 911 (2009).
 5         “The power of a federal habeas court ‘lies to enforce the right of personal
 6   liberty.’ As such, a habeas court ‘has the power to release’ a prisoner, but ‘has
 7   no other power[.]’ ” Douglas v. Jacquez, 626 F.3d 501, 504 (9th Cir. 2010)
 8   (citation omitted); see also Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)
 9   (“[T]he essence of habeas corpus is an attack by a person in custody upon the
10   legality of that custody, and that the traditional function of the writ is to secure
11   release from illegal custody.”); Crawford v. Bell, 599 F.2d 890, 891 (9th Cir.
12   1979) (“[T]he writ of habeas corpus is limited to attacks upon the legality or
13   duration of confinement.”).
14         “If the court determines at anytime that it lacks subject-matter
15   jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see
16   also Cal. Diversified Promotions, Inc. v. Musick, 505 F.2d 278, 280 (9th Cir.
17   1974) (“It has long been held that a judge can dismiss sua sponte for lack of
18   jurisdiction.”). Further, under Rule 4 of the Rules Governing Section 2254
19   Cases in the United States District Court (“Federal Habeas Rules”), “[i]f it
20   plainly appears from the face of the petition and any attached exhibits that the
21   petitioner is not entitled to relief in the district court, the judge must dismiss
22
     the petition.” See also O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990).
23
     A “Magistrate Judge promptly shall examine a petition for writ of habeas
24
     corpus, and if it plainly appears from the face of the petition and any exhibits
25
     annexed to it that the petitioner is not entitled to relief, the Magistrate Judge
26
     may prepare a proposed order for summary dismissal and submit it and a
27
     proposed judgment to the District Judge.” Local Rule of Court 72-3.2.
28

                                               3
 1         In addition, in Middlesex County Ethics Comm. v. Garden State Bar
 2   Ass’n, 457 U.S. 423 (1982), the Supreme Court held that absent extraordinary
 3   circumstances not present here, a federal court should abstain from hearing a
 4   suit under Younger v. Harris, 401 U.S. 37 (1971) if deciding the merits of the
 5   suit would interfere with a state proceeding that: (1) is ongoing, (2) implicates
 6   important state interests, and (3) provides an adequate opportunity to raise
 7   federal questions. Middlesex, 457 U.S. at 432; see also Gilbertson v. Albright,
 8   381 F.3d 965, 978 (9th Cir. 2004) (en banc) (recognizing implied fourth
 9
     requirement that the federal court action would “enjoin the proceeding, or
10
     have the practical effect of doing so”). In Sprint Communications, Inc. v.
11
     Jacobs, 571 U.S. 69, 73 (2013), the Supreme Court clarified that the Younger
12
     abstention doctrine only applies to certain “exceptional” classes of cases,
13
     including state criminal prosecutions.
14
           Here, Petitioner, who names the United States as the sole respondent,
15
     asks this Court to accept his “[w]aive[r of] his rights” and enter “a final
16
     Disposition of the [State Prosecution] in absentia.” Request at 1. His request
17
     fails for several reasons.
18
           First this Court lacks jurisdiction to accept a waiver and enter a
19
     “disposition” in a pending state court criminal proceeding.
20
           Second, even if such jurisdiction existed, the Court would abstain, under
21
     Younger, from interfering with ongoing state criminal proceedings, in which
22
     Petitioner has an adequate opportunity to raise any alleged Sixth Amendment
23
     Speedy Trial Clause violations or state speedy trial remedies.
24
           Third, to the extent Petitioner seeks relief under the Interstate Agreement
25
     on Detainers (18 U.S.C. App’x 2, “IAD”), the Request substantively fails. The
26
     IAD requires a state, who has lodged a detainer for untried criminal charges
27
     against a person in custody of the United States or another state, to bring the
28

                                              4
 1   person to trial within 180 after the person delivers, among other things, a
 2   request for a final determination of the action. Id., Art. III(a). When a prisoner
 3   makes a request under Article III(a), the official having his custody must notify
 4   the appropriate state prosecuting officers and courts of the prisoner’s request.
 5   Id., Art. III(d). Here, Petitioner made his IAD request on March 2, 2020. See
 6   Request at 5. Assuming Petitioner’s request meets the requirements of the
 7   IAD, absent a “reasonable continuance” based on “good cause” (Art. III(a)),
 8   the State of California must bring him to trial on the State Prosecution by
 9   August 31, 2020. Thus, any such prosecution is not currently untimely under
10   the IAD. Further, the appropriate venue for Petitioner to raise the issue in the
11   first instance would be in the prosecuting court, not this Court.
12         None of the authority cited by Petitioner changes the foregoing analysis.
13   First, Petitioner’s reliance on the federal Speedy Trial Act, 18 U.S.C. § 3161 is
14   misplaced. Although 18 U.S.C. § 3161(j) contains procedures for instances
15   when a person facing federal charges is in custody another jurisdiction, the
16   substance of the federal Speedy Trial Act does not apply to state court
17   proceedings. See Ross v. Stewart, 32 F. App’x 227, 230 (9th Cir. 2020)
18   (unpublished). Second, in Smith v. Hooey, 393 U.S. 374, 382-83 (1969), the
19   Supreme Court held that the charging state had “a constitutional duty to make
20   a diligent, good-faith effort to bring” a person facing state charges to trial in
21   state court and ordered the case remanded the case to state court. It did not
22   hold that a federal district court had an independent duty, or jurisdiction, to
23   oversee, in the first instance, a claim that a state court had not acted with such
24   diligence seeking a detainee’s presence for trial. Third, the Supreme Court in
25   Gannon v. Scarpelli, 411 U.S. 778 (1978) and Morrissey v. Brewer, 408 U.S.
26   471 (1972) addressed the due process requirements for probation and parole
27   revocation proceedings, issues which are not relevant to Petitioner’s Request.
28

                                              5
 1          Here, for the reasons set forth above, the Court lacks subject matter
 2   jurisdiction over the Request and, even if such jurisdiction exited, Petitioner is
 3   not entitled to the relief he seeks.
 4                                               IV.
 5                                           ORDER
 6          Therefore, pursuant to Rule 12(h)(3) of the Federal Rules of Civil
 7   Procedure, Rule 4 of the Federal Habeas Rules, and Local Rule of Court 72-
 8   3.2,
 9          IT IS HEREBY ORDERED that: (1) Petitioner’s Request (Dkt. 1) is
10   DENIED without prejudice to Petitioner seeking relief in state court; and (2)
11   this matter is dismissed.
12
13   Dated: March 31, 2020
14                                                ______________________________
15                                                JAMES V. SELNA
                                                  United States District Judge
16   Presented by:
17
18   _________________________
19   JOHN D. EARLY
     United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                             6
